Citation Nr: 0009203	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar 
illness with acute manic episodes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1977 to may 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
denied an increased rating for the veteran's service-
connected bipolar disorder, evaluated as 30 percent 
disabling.  In a September 1998 rating decision, the RO 
increased the rating to 50 percent, effective from April 1, 
1998, following a period during which a 100 percent rating 
was in effect while the veteran was hospitalized and 
convalesced due to his service-connected mental disorder.  
The issue of whether the veteran is entitled to a rating in 
excess of 50 percent remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from bipolar illness with acute 
manic episodes is manifested by symptoms of social withdrawal 
and insomnia, with good medical control of symptoms hypomanic 
episodes, without occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent, for 
bipolar illness with acute manic episodes are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Priscilla v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran was 
hospitalized in February 1978 after he had started a fire in 
his barracks.  An examination report showed that he had 
symptoms of impaired judgment and insight, and loose, 
circumstantial and tangential thought content.  The reported 
diagnosis was acute schizophrenic episode.  A discharge 
summary contains a diagnosis of acute schizophrenic episode, 
severe, manifested by loose associations, bizarre behavior, 
confusion, lack of insight, withdrawal, and flat affect.

The veteran was granted entitlement to service connection for 
acute schizophrenic episode by the RO's June 1978 rating 
decision.  Initially, the associated disability was rated 30 
percent disabling.  The rating for schizophrenia was 
increased to 50 percent by a December 1978 rating decision, 
effective from July 1, 1978, after a period of 
hospitalization and convalescence during which the rating was 
100 percent.  After a VA neuropsychiatric examination in 
September 1980, the rating was reduced to 30 percent, 
effective from January 1, 1981.  During a VA hospitalization 
in July 1986, the veteran's symptoms were diagnosed as 
bipolar illness with acute manic episode.  Except during 
several periods of hospitalization and convalescence during 
which the veteran's disability was rated 100 percent, the 30 
percent rating remained in effect until April 1, 1998, when 
it was increased to 50 percent.

In rating the veteran's disability, the RO has utilized 
Diagnostic Code 9432.  Under that diagnostic code, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, one's own occupation, or own name.

The veteran was hospitalized in February 1998.  His wife, who 
had not previously seen him in a manic episode, noticed a 
dramatic change in his behavior.  (Other records contained in 
the claims folder indicate that the veteran had been married 
since 1993 and they had known one another for several years 
prior to their marriage).  He had insomnia, hyperverbal 
pressured speech, and bizarre behavior such as repeatedly 
changing his clothing and hyperactivity.  He had worked as 
recently as the previous Friday and was to report again for 
work on the morning of admission but was unable to do so due 
to his manic state.  He had worked since 1983 for the post 
office, first as a letter carrier and later as a janitor and 
custodian.  On examination, the veteran was appropriately 
dressed in clean, casual clothes.  He was alert, cooperative, 
and directable in his mania.  He appeared a little 
hyperactive in his chair.  His speech was hyperverbal, 
fluent, well-articulated, and somewhat pressured.  His mood 
was good.  His affect was euphoric.  Thought processes showed 
flight of ideas, with circumstantial and tangential thinking.  
Thought content was grandiose, with decreased concentration.  
He showed no auditory or visual hallucinations.  There was no 
suicidal or homicidal ideation.  Intelligence was below 
average, insight was poor, and judgment was impaired.  With 
several days of increased medication, the veteran recovered 
from his hypomanic state.  He was discharged on the 17th 
hospital day to be followed in outpatient treatment.

The veteran underwent a VA neuropsychiatric examination in 
July 1998.  The examiner noted that the veteran had been 
hospitalized several times since the onset of his symptoms in 
service.  The veteran reported that since his last 
hospitalization in February 1998, he had been feeling more 
dysphoric.  He also complained of high anxiety, racing 
thoughts, and insomnia.  He had been working at night.  He 
had not been missing work.  His job performance was 
satisfactory.  He reported having a couple of friends but 
associating mostly with his wife and family.  On mental 
status examination, the veteran was casually dressed, alert, 
and cooperative during the interview.  He appeared 
uncomfortable in his chair and was somewhat anxious.  He 
described his thoughts as racing in his head.  At times, he 
took long pauses before answering questions, and appeared to 
be lost in his own thoughts.  His affect was mildly dysphoric 
and was congruent with his mood.  His thought content was 
significant for absence of delusions.  He denied suicidal or 
homicidal ideation and auditory and visual hallucinations.  
He was alert and oriented as to time, place and person.  He 
did not seem to have major cognitive defects.  In her 
assessment, the examiner reported that the veteran, even at 
his baseline, had symptoms of difficulties with thought 
processing, racing thoughts, dysphoria, and inability to get 
along with people.  Given the cyclical nature of his illness 
and the severity of relapses, the examiner noted that there 
was uncertainty about how long the current period of relative 
stability would last.  The reported diagnosis was bipolar 
disorder, most recent episode mixed.  On a scale use to 
measure overall level of functioning (GAF), the examiner 
assigned a score indicative of serious symptoms or serious 
social or occupational functioning such as having no friends 
or being unable to keep a job.

VA outpatient treatment records show a disability picture 
consistent with the one discussed above.  Notes dated in 
March 1998 indicate that the veteran was gaining control over 
pressured speech and was increasingly socially appropriate.  
Notes dated in late March show that the veteran reported 
doing well, sleeping "ok" with good appetite.  The examiner 
noted euthymia and normal speech without paranoia.  The 
veteran felt he was "back to baseline."  He planned to 
return to work the following Wednesday.  Subsequently dated 
VA outpatient treatment records show clinical findings of 
further improvement.  Such notes dated in September 1998 
describe the veteran as doing well, with stable mood, good 
sleep and appetite.  Such records do not show deficiencies in 
judgment, thinking, or mood, illogical or irrelevant speech, 
near-continuous panic, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, or 
difficulty adapting to stressful circumstances, such as those 
in a work-like setting.

The Board has reviewed the entire record and finds no 
evidence that the criteria for a rating in excess of 50 
percent have been met.  The clinical records and evaluative 
reports contained in the claims folder do not show that the 
veteran has occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to the symptoms 
listed in the criteria for a 70 percent rating.  Rather, his 
neuropsychiatric disorder is manifested by symptoms of social 
withdrawal, with occasional, infrequent manic episodes which 
are apparently treated well with brief hospitalizations and 
adjustments in medication.  Although such symptoms cause some 
social or industrial impairment, as reflected by the current 
rating, they do not cause deficiencies in most areas.  For 
example, the veteran apparent gets along well with his family 
and some friends.  He has been able to work rather steadily, 
and had good performance ratings.  The veteran testified in 
November 1998 that he was able to perform his work tasks, 
although such tasks involved little social interaction.  He 
was working five days a week.  He stated that he had worked 
at the post office for 15 years.  Although the veteran 
testified in November 1998 that he continued to have symptoms 
of insomnia, racing, thoughts, manic episodes, and periods of 
disorientation, memory lapses, and panic attacks, the medical 
records do not support this testimony.  The Board concludes 
that the criteria for a schedular rating in excess of 50 
percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the veteran's mental disorder as well as 
the current clinical manifestation and the effect the 
disability may have on his earning capacity.  38 C. F. R. 
§§ 4.1, 4.2 (1999).  The Board has also considered 38 C.F.R. 
§ 4.7, which provides for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of a disability picture 
approximating the symptomatology described in the criteria 
for a 70 percent rating,  the veteran's overall disability 
picture from anxiety disorder with panic disorder and 
obsessive compulsive disorder, as discussed above, does not 
more closely approximate the criteria for the next higher 
schedular rating of 70 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the current regulations when 
symptoms of mental disorder cause more social and industrial 
impairment, but the medical evidence reflects that those 
manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his bipolar 
illness, or is it shown that the disorder so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Finally, there 
is no evidence that the impairment resulting solely from the 
veteran's neuropsychiatric disorder warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from anxiety 
disorder with panic disorder and obsessive-compulsive 
disorder is adequately compensated by the 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.



ORDER

A rating in excess of 50 percent for bipolar illness with 
acute manic episodes is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

